COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Felton and Kelsey
Argued at Salem, Virginia


AMOS JEFFREY HUNDLEY
                                                              MEMORANDUM OPINION* BY
v.     Record No. 1184-02-03                                  JUDGE WALTER S. FELTON, JR.
                                                                   OCTOBER 21, 2003
COMMONWEALTH OF VIRGINIA


                       FROM THE CIRCUIT COURT OF HENRY COUNTY
                                 David V. Williams, Judge

                 Joseph H. M. Schenk, Jr., Assistant Public Defender (Office of the
                 Public Defender, on brief), for appellant.

                 (Jerry W. Kilgore, Attorney General; Robert H. Anderson, III, Senior
                 Assistant Attorney General, on brief), for appellee. Appellee
                 submitting on brief.


       Amos Jeffrey Hundley was convicted in a bench trial of possession of a firearm after having

been previously convicted of a felony in violation of Code § 18.2-308.2. On appeal, he contends the

trial court erred in finding that Code § 18.2-308.2(A) prohibited him from possessing a firearm in

his own home. Finding no error, we affirm.

                                          BACKGROUND

       The essential facts are undisputed. Prior to the events that led to this prosecution,

Hundley had been previously convicted for possession of a controlled substance with intent to

distribute and later for possession of a firearm by a convicted felon.

       On September 16, 2001, Henry County deputy sheriffs responded to a 911 call from

Hundley's home. Hundley's wife told the deputies that her husband had a gun. When the


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
deputies entered the home, Hundley announced that he had a gun and threatened to use it on

himself or on anyone who "rushed" him. While no weapon was observed on his person, Hundley

told the deputies that a weapon was nearby and that he could get his hands on it to shoot them.

When one of the deputies distracted Hundley, two others charged up the stairs and overpowered

him. A deputy knocked a rifle away from beside Hundley's hand just as he reached behind the

door for the gun. The deputies recovered a .22 semi-automatic rifle from behind the door.

        Hundley was indicted and tried for violation of Code § 18.2-308.2. He waived his right

to a jury trial and was tried by the court. Following the Commonwealth's presentation of its case,

Hundley moved to strike the evidence arguing that Code § 18.2-308.2, as amended in 2001, was

ambiguous and void. The trial court denied his motion and ruled that the statute as written at the

time of the offense allowed a convicted felon to possess only stun weapons and tasers within his

residence. Hundley was convicted and sentenced to five years.

                                              ANALYSIS

        On appeal, Hundley contends the version of Code § 18.2-308.2 in effect on September 16,

2001 did not prohibit him from possessing a firearm in his own home. The version of Code

§ 18.2-308.2 in effect at the time of the offense provided, in pertinent part, as follows:

                It shall be unlawful for (i) any person who has been convicted of a
                felony . . . to knowingly and intentionally possess or transport any
                (a) firearm, or (b) stun weapon or taser as defined by § 18.2-308.1
                except in such person's residence or the curtilage thereof . . . .

Code § 18.2-308.2(A) (as amended in 2001).1 Hundley argues that the exception set forth in the

2001 amendment to the statute permitted the possession of the rifle in his residence and does not

limit possession to just stun weapons and tasers. We disagree.


        1
        The General Assembly amended Code § 18.2-308.2 effective April 1, 2002. Pursuant to
that amendment the statute now provides that:


                                                  -2-
       We addressed the same issue in Alger v. Commonwealth, 40 Va. App. 89, 578 S.E.2d 51

(2003) appeal pending, Record No. 030848 (Va.). In Alger, the defendant asserted that it was

not illegal to possess a shotgun in her own home pursuant to the same version of Code

§ 18.2-308.2(A) in effect at the time of Hundley's offense. Alger argued "that the exception for

possession inside the home or the curtilage in the 2001 amendment applied to all firearms not

just those enumerated in clause (b), stun weapons and tasers." Id. at 92, 578 S.E.2d at 52-53.

Rejecting this statutory construction, this Court found that such an interpretation "would yield an

absurd result." Id. at 93, 578 S.E.2d at 53. We held "that the 2001 amendments did not permit

convicted felons to possess firearms . . . in their residence or the curtilage thereof." Id. at 94-95,

578 S.E.2d at 54.

       The same reasoning and conclusions equally apply here. There is no dispute that Hundley

had two prior felony convictions. Nor is it disputed that he had possession of a firearm in his home.

Based on the reasoning set forth in more detail in Alger, we hold the trial court did not err in finding

Code § 18.2-308.2 prohibited Hundley from possessing the firearm in his own home.

       Accordingly, we affirm Hundley's conviction.

                                                                                            Affirmed.




               [i]t shall be unlawful for (i) any person who has been convicted of
               a felony . . . to knowingly and intentionally possess or transport
               any firearm or knowingly and intentionally carry about his person,
               hidden from common observation, any weapon described in
               subsection A of § 18.2-308. However, such person may possess in
               his residence or the curtilage thereof a stun weapon or taser as
               defined in § 18.2-308.1.

Code § 18.2-308.2 (as amended in 2002).
                                                 -3-